958 F.2d 615
MCORP FINANCIAL, INC., MCorp Mgt. and MCorp., Plaintiffs-Appellees,andOfficial Creditors' Committee of MCorp, MCorp Financial,Inc., and MCorp Mgt., Intervenors-Appellees,v.BOARD OF GOVERNORS FEDERAL RESERVE SYSTEM OF the UNITEDSTATES of America, Defendant-Appellant.
No. 89-2816.
United States Court of Appeals,Fifth Circuit.
April 1, 1992.

Jeffrey Clair, William Kanter, Asst. Attys. Gen., Dept. of Justice, Civ. Div./Appellate Staff, Washington, D.C., for defendant-appellant.
Harvey R. Miller, Alan B. Miller, D.J. Baker, Weil, Gotshal & Manges, New York City, Howard N. Cayne, Arnold & Porter, Washington, D.C., for MCorp, et al.
John P. Lynch, Deborah Corthier Paskin, Latham & Watkins, Chicago, Ill., Robert J. Rosenberg, Latham & Watkins, New York City, for Official Creditors, et al.
Appeal from the United States District Court for the Southern District of Texas, Lynn N. Hughes, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REYNALDO G. GARZA, WILLIAMS and DAVIS, Circuit Judges.
PER CURIAM:


1
This case has been remanded to us by the Supreme Court, 112 S.Ct. 459, 116 L.Ed.2d 358 (1991), for disposition consistent with its opinion.   The Court concluded that the district court was without jurisdiction to entertain this suit.   Accordingly, the injunction entered by the district court is vacated, and the action dismissed for lack of jurisdiction.